Argued November 30, 1928.
Plaintiff appeals from the refusal of the court below to set aside a nonsuit, entered on the trial of her action *Page 228 
to recover damages for injuries to her, caused by her stepping into a hole in the roadway, at the usual crossing place of one of the public streets of the city. In her statement of claim, she says the hole was about four feet long, four feet wide and six inches deep, was dangerous, and had remained in that condition for so long a time that the city was affected with constructive notice of these facts, and was bound to make the crossing reasonably safe, which this one was not. In her testimony she says the hole was two feet long, two feet wide and five inches deep. The time of the accident was 10:30 A. M., and plaintiff excused her failure to observe the hole, by asserting it was then filled with snow and slush. She admitted, however, she had passed over that crossing every working day for three months, in going to and from her place of employment. She is, therefore, impaled on one or the other of the horns of this dilemma: either the hole was so large and dangerous that she was bound to have seen it in her journeyings to and fro, and hence was guilty of contributory negligence in stepping into it at the time of the accident; or it was so small and unimportant as not to have attracted her attention, in which event it was likewise too small and unimportant for the city to have had constructive notice of its supposed dangerous condition, as would be necessary to charge it with negligence for failing to repair the alleged defect.
The judgment of the court below is affirmed.